Citation Nr: 1720090	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to increased ratings for residual of right hand injury, rated as noncompensable prior to April 4, 2012, and 10 percent disabling therefrom.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Veteran raised the issue of entitlement to a TDIU during the pendency of his appeal for increased ratings for residuals of right hand injury.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in April 2012.  Therefore, that issue is before the Board at this time as part and parcel to the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Board notes that the RO denied the Veteran's claim for entitlement to a TDIU in a July 2013 rating decision and that the Veteran did not timely appeal that denial.  However, the RO's denial of entitlement to a TDIU does not affect the Board's jurisdiction over that part of the increased rating claim on appeal.

In July 2014, the Board remanded the increased rating claim, as well as the Veteran's claims for entitlement to service connection for a right hip disorder and to service connection for a left hip disorder.  In a June 2016 rating decision, the VA Appeals Management Center granted the Veteran entitlement to service connection for osteoarthritis of the bilateral hips.  The record does not reflect that the Veteran has been diagnosed with a hip disability other than osteoarthritis.  Therefore, the benefits granted in the June 2016 rating decision represent a total grant of the benefits sought on appeal with respect to those issues, and the issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In this decision, the Board grants entitlement to a TDIU.  The Agency of Original Jurisdiction (AOJ) will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation and conducting any further development, to include, if warranted, referral of the case to the Director, Compensation Service, for extra-schedular consideration for any periods during which the percentage requirements of 38 C.F.R. § 4.16(a) were not met.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

The issue of entitlement to increased ratings for residuals of right hand injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board herein grants entitlement to a TDIU.  Given the favorable nature of this action, which is not prejudicial to the Veteran, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided there is one such service-connected disability ratable at 60 percent or higher, or two or more service-connected disabilities with at least one ratable at 40 percent or higher and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  On the VA Form 21-8940 received in April 2012, he specified that his service-connected posttraumatic stress disorder (PTSD), low back disability, radiculopathy, bilateral knee disabilities, bilateral ankle disabilities, right hand disability, and left wrist disability prevent him from doing working.  He also indicated on that Form that he last worked as a construction supervisor from February 2004 to May 2008, and that he has a high school education.  He also worked as a lead technician for a cable television provider from 1995 to 2003.

The issue of entitlement to a TDIU was raised during the pendency of the claim for increased ratings for the service-connected residuals of a right hand injury and is before the Board as part and parcel to that claim, which was received on April 28, 2009.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in April 2009.  Because the TDIU claim is considered a component of the Veteran's claim for increased ratings, if granted, the effective date of the TDIU award may be assigned from April 28, 2008, one year prior to the date he filed his claim for increased ratings, provided the evidence of record shows that it was factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation under 38 C.F.R. § 4.16(a) or (b) during that one-year period.  See 38 C.F.R. § 3.400(o)(1), (2).

On April 28, 2008, the earliest date on which a TDIU may be awarded in this case, the Veteran was service-connected for a right knee condition, rated as noncompensable; residuals of a right hand injury, rated as noncompensable; and right ear hearing loss, rated as noncompensable.

From April 28, 2009, the rating for the right knee condition was increased to 10 percent; and the Veteran was additionally service connected for a right ankle disability, rated at 10 percent; a left ankle disability, rated at 10 percent, a right shoulder disability, rated at 10 percent; tinnitus, rated at 10 percent; and a left ring finger disability, rated as noncompensable, for a combined rating of 40 percent.

From November 12, 2009, he was additionally service connected for a right hip disability, rated as 100 percent; and for a left hip disability, which had three separate ratings of noncompensable, noncompensable, and 10 percent, based on impairment of the thigh, limitation of flexion, and limitation of extension, respectively, for a combined rating of 100 percent.

From December 1, 2009, the rating for the service-connected right hip disability was reduced to 70 percent, for a combined rating of 90 percent.

From May 24, 2010, the ratings for the service-connected left hip disability were consolidated into a single rating and increased to 100 percent based on the Veteran undergoing a total left hip replacement, for a combined rating of 100 percent.  The Veteran's combined rating has remained at 100 percent since May 24, 2010.

From July 22, 2010, the Veteran was additionally service connected for PTSD, rated at 50 percent; a lumbar spine disability, rated at 20 percent; a left wrist disability, rated at 10 percent; a left knee disability, rated at 10 percent; a left hand disability, rated at 10 percent; radiculopathy of the left lower extremity, rated at 10 percent; radiculopathy of the right lower extremity, rated at 10 percent; and removal of the right fifth toenail, rated as noncompensable.

From July 1, 2011, the rating for the Veteran's service-connected left hip disability was reduced to 70 percent.

From April 4, 2012, the rating for the service-connected PTSD was increased to 70 percent; the rating for the service-connected right knee disability was increased to 20 percent; the rating for the service-connected radiculopathy of the left lower extremity was increased to 40 percent; the rating for the service-connected radiculopathy of the right lower extremity was increased to 40 percent; and the rating for the service-connected right hand disability was increased to 10 percent.

From November 19, 2012, to December 31, 2012, the rating for the service-connected left knee disability was increased to 100 percent.  From January 1, 2013, the rating was for the service-connected left knee disability was reduced back to 10 percent.

From March 24, 2014, the rating for the service-connected radiculopathy of the left lower extremity was reduced to 10 percent; and the rating for the service-connected radiculopathy of the right lower extremity was reduced to 10 percent.

Thus, for the period from April 28, 2008, through November 11, 2009, the schedular percentage requirements for a TDIU were not met.  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As noted in the introduction, the AOJ will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation and conducting any further development, to include, if warranted, referral of the case to the Director, Compensation Service, for extra-schedular consideration for any periods during which the percentage requirements of 38 C.F.R. § 4.16(a) were not met.

As to the overall issue of entitlement to a TDIU, at a March 2010 VA examination, the Veteran reported that he could stand for 15 to 30 minutes, always used a cane, and could not walk more than a few yards due to his bilateral hip conditions.  On examination, he had an antalgic gait.  The Veteran reported that he had been unemployed for the past one to two years due to his hip problems.  In addition, he reported that, due to his service-connected hearing loss, he has difficulty communicating with his family and girlfriend, and that he must read lips in social situations.

A December 2010 VA psychological examiner opined that the Veteran's service-connected psychiatric disability causes occasional decreases in work efficiency and intermittent inability to perform occupational tasks, but that the Veteran was currently unemployed due to his physical disabilities, not his mental disorders.  The examiner further opined that the Veteran's irritability and difficulty with sleep could interfere with his ability to function at work, particularly during periods of increased stress or pain.

At a December 2010 VA joints examination, the Veteran reported that he is able to stand for 15 to 30 minutes and walk one-quarter mile.  He was temporarily using a cane as he recovered from a June 2010 left hip surgery and an October 2008 right hip surgery.  On examination, the Veteran had an antalgic gait.  The examiner opined that the Veteran's service-connected joint disabilities have a significant effect on his usual occupation as a construction worker, and that they cause decreased mobility and problems with lifting and carrying.  Due to his service-connected joint disabilities, the Veteran would slow down while doing work and would be at increased risk for injury.  In addition, the service-connected spine disability would require the Veteran to be assigned to different duties, and would lead to increased tardiness and absenteeism.

A December 2010 VA audiological examiner opined that the Veteran's service-connected hearing loss has significant effects on the Veteran's occupation and causes hearing difficulty.  The Veteran reported having difficulty hearing speech on his right side and difficulty hearing conversation when there is background noise.

In January 2012, a VA examiner opined that the Veteran's service-connected hand and finger conditions prevent the Veteran from performing manual labor, but that the Veteran would still be able to do some sedentary labor under certain circumstances.  The examiner further opined that the Veteran's service-connected knee disabilities would prevent the Veteran from performing manual labor, but would not prevent him from performing sedentary labor.  Furthermore, the Veteran's service-connected wrist disabilities would prevent him from performing manual labor, but he would be able to do some sedentary labor despite the disabilities.

At a January 2012 VA psychological examination, the Veteran reported difficulty walking for long distances because his legs, hips, and back will begin to cramp, which makes him angry.  In addition, he has difficulty gripping objects.  When he is in pain, he "keeps it all in" and will "go into my box".  The VA psychological examiner opined that the Veteran's service-connected psychiatric disability causes occupational and social impairment with deficiencies in most areas.

At a November 2012 VA psychological examination, the Veteran reported that, before he became unemployed, he would at times get into unprompted fights when unexpectedly startled.  However, these fights did not cause job difficulties because he was the supervisor, and because he was later able to resolve issues related to the fights with his fellow employees.  The VA psychological examiner opined that the Veteran's service-connected psychiatric disability causes occupational and social impairment with deficiencies in most areas.  The examiner further opined that the disability would affect the Veteran's reliability, productivity, and ability to concentrate, follow instructions, and interact with co-workers and supervisors.

A November 2012 VA examiner opined that the Veteran is not able to do manual or sedentary labor due to his service-connected disabilities of the hands and fingers, ankles, back, knees, and wrists.  Specifically, the disabilities would impose work restriction in fields of labor requiring light and heavy manual labor and would restrict the Veteran's ability to lift, pull, or carry light and heavy loads for prolonged and short periods of time.  His service-connected disabilities would affect or impose restriction in fields of labor including sedentary jobs and would affect the Veteran's reliability, productivity, and ability to concentrate, follow instructions, and interact with co-workers and supervisors.

At a July 2013 VA-provided examination, the Veteran was noted to walk very slowly and to have significant restriction of motion due to his service-connected spine disability.  The examiner opined that the Veteran is limited in his ability to walk, jog, and stand for prolonged periods due to his service-connected spine disability and his service-connected knee disabilities.

A March 2014 VA examiner opined that the Veteran's service-connected right and left knee disability would prevent active and light physical work, but would not prevent sedentary work.  In addition, the Veteran's service-connected radiculopathy of the bilateral lower extremities would prevent active physical work, but would allow some light physical work, especially that which does not frequently involve bending, twisting, and lifting.  The disabilities would also allow sedentary work, as long as the Veteran could take brief resting periods.

A July 2015 VA examiner opined that the Veteran's service-connected disabilities of the bilateral hips prevent him from performing physical labor that requires bending, kneeling, squatting, lifting, or climbing, and impact his ability to perform sedentary work in that they prevent him from doing any amount of prolonged sitting.  The examiner further opined that the Veteran's service-connected disabilities of the hands and fingers prevent him from grasping with any amount of strength, and make it difficult to perform repetitive movement and fine finger motor skills.

In June 2011, the Veteran applied for and was granted VA vocational rehabilitation services.  However, it was eventually determined that such services were no longer feasible.  Specifically, as explained in a May 2012 letter, it was determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at that time.  As such, the Veteran was instead provided independent living training.  The Veteran completed his independent living plan in January 2013.

In summary, the Veteran has a high school education.  He most recently worked as a construction supervisor for over four years.  Prior to that, he worked as a lead technician for a cable television provider for approximately eight years.  He has reported that he stopped working in 2008 due to his service-connected disabilities, including his bilateral hip disabilities and PTSD.  In 2011 and 2012, he participated in a VA vocational rehabilitation program.  However, it was determined that he would not likely to be able to train for or get a suitable job, and was therefore instead provided independent living training.  The medical examiners have opined that his service-connected physical disabilities affect his ability to stand, walk, sit, perform postural activities, grip, and perform fine and repetitive movements with his hands.  The medical examiners have also opined that the service-connected psychiatric disability would negatively affect the Veteran's reliability, productivity, and ability to concentrate, follow instructions, and interact with co-workers and supervisors.

In light of the competent medical statements as to the Veteran's abilities summarized above, the Board finds that the Veteran's service-connected disabilities limit him to a very limited range of sedentary work, given the difficulties he experiences as to lifting, standing, walking, and performing postural activities due to the service-connected spine, bilateral hip, and bilateral knee disabilities, and the difficulties he experiences as to gripping and performing manipulative actions due to the service-connected disabilities of the bilateral hands and wrists.  The Veteran's service-connected psychiatric disability would further limit the range of work he could perform.  Accordingly, the Veteran would be unable to complete the core duties of sedentary work such as clerical work, inspection work, or assembly work, or to complete a full work schedule on an ongoing basis due to his service-connected physical and psychiatric disability.  This determination is supported by the fact that the Veteran was unable to complete his VA vocational rehabilitation program.  In short, the Board concludes that, in view of the Veteran's service-connected disabilities, education, and work history, the Veteran is capable of marginal employment consisting of part time work or limited sedentary work performed in a sheltered environment.  Such work cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

Therefore, the Board concludes that the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at relative equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board again notes that the AOJ will set an effective date after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV, 327 F.3d. 1339.


ORDER

Entitlement to a TDIU is granted.


REMAND

The Board finds that the issue of entitlement to higher ratings for residuals of right hand injury must be remanded for further development before a decision may be made on the merits.  The Veteran was most recently provided a VA examination as to that disability in July 2015.  The July 2015 VA hand and finger examination report includes range-of-motion measurements for the Veteran's right hand, to include indications of where objective evidence of painful motion began.  However, the reports do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the right hand.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In this case, the July 2015 VA examination reports do not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, in view of 38 C.F.R. § 4.59, as interpreted in Correia, the July 2015 VA examination is inadequate for rating purposes.  The Veteran must therefore be afforded a new VA examination as to the residuals of right hand injury that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran has a service-connected left hand disability, which has been rated as 10 percent disabling since July 22, 2010.  Therefore, his left hand is not considered undamaged, and range-of-motion measurements need not be taken for the left hand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of right hand injury.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right hand.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results should be recorded using VA Form 21-0960M-7, May 2013, Hand and Finger Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-7, May 2013.

In recording the ranges of motion for the Veteran's right hand, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right hand disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the right hand.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.

The examiner must provide a complete rationale for any opinion expressed.  If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


